Citation Nr: 9934363	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-30 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with arthritis and spinal stenosis, currently evaluated as 60 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in July 1995 and May 
1999.  In July 1995, the RO denied a rating in excess of 20 
percent for lumbosacral strain.  The veteran appealed and by 
rating decision of July 1996, the RO granted a 40 percent 
rating.  The veteran continued his appeal for a higher rating 
and by rating action of March 1998, the RO granted a 60 
percent rating for lumbosacral strain with arthritis and 
spinal stenosis.  Thereafter, the veteran filed a claim for 
TDIU and a claim of service connection for impotence 
secondary to his service-connected back disorder.  By rating 
decision of May 1999, the RO granted service connection for 
impotence as secondary to the service-connected back 
disorder, granted special monthly compensation based on loss 
of use of a creative organ, and denied TDIU.  The veteran 
appealed the denial of TDIU and requested a hearing before a 
member of the Board in Washington, D.C.  By statement dated 
in September 1999 and received at the Board in October 1999, 
the veteran indicated that he no longer wanted a Board 
hearing.

In July 1999, the veteran raised the issue of entitlement to 
service connection for a knee disorder as secondary to his 
service-connected back disability.  The RO has not yet 
adjudicated that issue and it is referred to the RO for 
initial consideration.

(The decision below addresses entitlement to an increased 
schedular rating for lumbar strain with arthritis and spinal 
stenosis.  The questions of entitlement to an extraschedular 
rating for lumbar strain with arthritis and spinal stenosis, 
and entitlement to TDIU are addressed in a remand that 
follows the decision below.)


FINDING OF FACT

The veteran has pronounced disc syndrome with persistent 
neurologic symptoms, and severe limitation of motion.


CONCLUSION OF LAW

An increased schedular rating for lumbar strain with 
arthritis and spinal stenosis is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

The veteran contends that his lumbosacral strain with 
arthritis and spinal stenosis is more disabling than 
currently evaluated and warrants a rating in excess of 60 
percent.  In this regard, the Board notes that rating 
criteria allow for a 60 percent rating for intervertebral 
disc syndrome which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  Diagnostic Code 5293.  A 
higher rating based on limitation of motion or lumbosacral 
strain is not available.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (1999) (the highest rating assignable for 
limitation of motion of the lumbar spine is 40 percent, and 
the highest rating assignable for lumbosacral strain is 40 
percent).  This is significant because arthritis is rated on 
the basis of limitation of motion and service connection has 
been awarded not only for spinal stenosis, but for arthritis 
and lumbosacral strain.  

On VA examination in January 1998, the veteran reported a 
history of injury to his back in service when he fell on some 
ice and pulled muscles on both sides of his spine.  His back 
"went out" again in 1979 after his discharge from service 
and he developed severe pain.  Since that time, his back has 
progressively worsened.  His ability to lift anything over 50 
pounds is limited due to pain.  He reported constant pain 
even with the use of pain medication.  On examination, the 
veteran was observed to have a normal gait.  There were no 
postural abnormalities and his musculature appeared normal.  
Flexion of the back was possible to 20 degrees without pain.  
Extension was performed to 20 degrees without pain, right 
lateral rotation was performed to 10 degrees and left lateral 
rotation was performed to 15 degrees.  Motor strength was 
reported as 5/5.  Sensation was decreased to fine touch and 
pinprick over the anterior portion of the right thigh across 
the patella.   The diagnostic impression was chronic low back 
pain.  The veteran was referred for further VA examination by 
a neurologist.

On VA neurological examination in February 1998, the veteran 
was diagnosed with chronic back strain with progressive 
degenerative osteoarthritis and lumbar spinal stenosis that 
was considered totally disabling.  The veteran complained of 
numbness in the lateral aspect of the right thigh for the 
previous several years and mild sensory loss in the toes.  
The VA examiner noted that the veteran was not a candidate 
for surgery on his back due to severe atherosclerotic 
cardiovascular disease.

As noted above, the highest schedular rating assignable for 
limitation of motion, lumbosacral strain, or disc syndrome is 
a 60 percent rating.  Short of ankylosis of the spine at an 
unfavorable angle, or a fracture with cord involvement 
resulting in the veteran being bedridden or requiring long 
leg braces, a higher schedular rating may not be assigned.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 (1999).  
Consequently, the Board finds that an increased schedular 
rating is not warranted.

Although it may be argued that separate ratings ought to be 
assigned for arthritis, disc syndrome, and lumbosacral 
strain, the Board notes that each of these disabilities and 
the corresponding rating criteria contemplate limitation of 
motion as a significant manifestation.  VAOPGCPREC 36-97 
(Dec. 12, 1997); see also VAOPGCPREC 9-98 (Aug. 14, 1998).  
Consequently, given the 60 percent rating currently assigned 
under Diagnostic Code 5293, which specifically contemplates 
limited motion, see VAOPGCPREC 36-97, separate ratings under 
other potentially applicable rating criteria may not be 
assigned without violating the rule against pyramiding.  
38 C.F.R. § 4.14 (1999) (separate ratings may not be assigned 
for the same manifestation of different disabilities).


ORDER

An increased schedular rating for lumbosacral strain with 
arthritis and spinal stenosis is denied.


REMAND

The veteran also contends that his lumbosacral strain with 
arthritis and spinal stenosis prevents him from engaging in 
substantially gainful activity.  He has a combined 60 percent 
disability rating based on his service-connected back 
disability and impotence.  The veteran is also in receipt of 
special monthly compensation on account of loss of use of a 
creative organ.  As will be explained below, the Board finds 
that additional evidentiary development and medical opinion 
is required with respect to whether an extraschedular rating 
for the low back disability and/or TDIU is warranted.

As noted above, on VA neurologic evaluation in 1998, it was 
felt that the veteran's back strain with progressive 
degenerative osteoarthritis and lumbar spinal stenosis was 
totally disabling.  However, the January 1998 orthopedic 
examiner apparently did not share this same opinion.  At the 
orthopedic evaluation, strength was 5/5, the veteran's gait 
was normal, his musculature appeared normal, and he could 
perform tiptoe and heel walking.  Although the orthopedic 
examiner did not specifically comment on employability, these 
relatively normal findings do not seem to be easily 
reconciled with the neurologist's opinion of total 
disability.  In order to clarify this point, further 
development is required.

The RO noted, in a May 1999 supplemental statement of the 
case (SSOC), that an extraschedular rating was not warranted 
because the evidence of record did not demonstrate such an 
exception or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The RO 
indicated that the veteran's inability to work did not 
entitle him to a TDIU for the reason that he was unable to 
work as a result of non-service-connected disabilities, 
including cardiovascular problems, obesity and diabetes 
mellitus.  The RO did not comment on the finding of the VA 
examiner in February 1998 that the veteran was totally 
disabled because of his back disability.  

With respect to the veteran's claim for TDIU, the claims 
folder documents that the veteran has been treated for both 
service-connected and non-service-connected disabilities.  
Private treatment records reflect that the veteran has been 
followed for spinal stenosis since November 1991.  Medical 
records noted that the veteran was completely disabled from a 
cardiac standpoint in December 1992.  Office notes from 
October 1997 indicate that the veteran was considered 
disabled from gainful employment, apparently because of a 
variety of problems.

The veteran is in receipt of disability benefits from the 
Social Security Administration.  Appellate review of the 
medical records associated with the veteran's claim for 
disability benefits from the Social Security Administration, 
and the decision of the Administrative Law Judge which 
awarded such disability benefits, reflects that the veteran 
became entitled to disability benefits based on 
musculoskeletal impairment alone.

In sum, the claims folder reflects a variety of statements 
concerning the veteran's ability to work and the reasons 
therefor.  As such, the Board is of the opinion that further 
clarification is needed prior to a final decision in this 
case.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected 
lumbosacral strain with arthritis and 
spinal stenosis since February 1998, the 
date of the last VA examination.  Based 
on his response, the RO should obtain 
copies of all pertinent treatment records 
from the identified source(s), and 
associate them with the claims folder.

2.  The veteran should be afforded 
orthopedic and neurologic evaluations to 
determine the effect of service-connected 
lumbosacral strain with arthritis and 
spinal stenosis on employability.  The 
examiner(s) must completely review the 
claims folder prior to the examination.  
All clinical findings should be reported 
in detail.  Following examination, the 
examiner(s) should expressly comment on 
whether the veteran is unemployable due 
to service-connected disability.  If the 
evaluations are conducted by more than 
one examiner, the examiners should 
attempt to arrive at a consensus opinion 
as to employability due to service-
connected disability.  

3.  Thereafter, the RO should consider 
whether the veteran's lumbosacral strain 
with arthritis presents such an 
exceptional or unusual disability picture 
as to warrant a referral to the VA 
Undersecretary for Benefits or the 
Director of the VA Compensation and 
Pension Service for consideration of an 
extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1) (1999).  

4.  Following completion of the 
foregoing, the RO should undertake any 
additional development suggested by the 
evidence of record.  Thereafter, the RO 
should re-adjudicate the questions of 
entitlement to an extraschedular rating 
and entitlement to TDIU.  If any benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

The veteran and his representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he may submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

